Name: Commission Regulation (EEC) No 3630/90 of 14 December 1990 reimposing the levying of customs duties applicable to third countries on certain products originating in Turkey
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  trade policy;  oil industry
 Date Published: nan

 18 . 12. 90 Official Journal of the European Communities No L 355/5 COMMISSION REGULATION (EEC) No 3630/90 of 14 December 1990 reimposing the levying of customs duties applicable to third countries on certain products originating in Turkey the situation on the Community market requires that customs duties applicable to third countries on the products in question be reimposed, HAS ADOPTED THIS , REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Association Agreement between the European Economic Community and Turkey, and in particular the Supplementary Protocol thereto ('), Having regard to Article 2 of Council Regulation (EEC) No 3609/89 of 20 November 1989 opening and provi ­ ding for the administration of a Community preferential ceiling for certain petroleum products refined in Turkey and establishing Community surveillance for imports thereof (2) ; Whereas the abovementioned Supplementary Protocol of the Association Agreement provides that the products listed in the Annex are imported exempt of customs duty into the Community, subject to the ceiling shown, above which the customs duties applicable to third countries may be re-established ; Whereas imports into the Community of those products, originating in Turkey, have reached that ceiling ; whereas Article 1 From 21 to 31 December 1990, the levying of customs duties applicable to third countries shall be reimposed on imports into the Community of the products listed in the Annex, originating in Turkey. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in . all Member States . Done at Brussels, 14 December 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 361 , 31 . 12. 1977, p . 2. 0 OJ No L 352, 4. 12 . 1989, p . 41 . No L 355/6 Official Journal of the European Communities 18 . 12. 90 ANNEX Order No CN code Description of goods Ceiling(tonnes) 13.0010 2710 00 2710 00 21 2710 00 25 2710 00 31 2710 00 33 271000 35 2710 00 37 2710 00 39 2710 00 51 2710 00 55 2710 00 59 Petroleum oils and oils obtained from bituminous minerals, other than crude preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations :  Light oils :   For other purposes :    Special spirits :     White spirit     Other Other : _ _ _ _ Motor spirit :      Aviation spirit :      Other, with a lead content :       Not exceeding 0,013 g/1       Exceeding 0,013 g/1   '  Spirit type jet fuel     Other light oils  Medium oils :   For other purposes :    Kerosene : Jet fuel     Other    Other  Heavy oils :   Gas oils :    For other purposes   Fuel oils :    For other purposes   Lubricating oils ; other oils :    To be mixed in accordance with the terms of additional note 6 (CN) to this chapter (')    For other purposes Petroleum gases and other gaseous hydrocarbons :   Propane :    Other :     For other purposes   Butanes :    For other purposes Petroleum jelly, paraffin wax, microcrystalline petrolum wax, slack wax* ozokerite, lignite wax, peat wax, other mineral waxes, and similar products obtained by synthesis or by other processes, whether or not coloured :  Petroleum jelly :   Crude   Other  Paraffin wax containing by weight less than 0,75 % of oil  Other :   Other :    Crude :     For other purposes    Other Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals :  Other residues of petroleum oils or of oils obtained from bituminous minerals : Other 705 000 2710 00 69 2710 00 79 2710 00 95 2710 00 99 2711 2711 12 2711 12 99 2711 13 2711 13 90 2712 2712 10 2712 10 10 2712 10 90 2712 20 00 2712 90 2712 90 39 2712 90 90 2713 2713 90 2713 90 90 (') Entry under this code is subject to conditions laid down in the relevant Community provisions.